Citation Nr: 0840429	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-17 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of multiple 
rib fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service as an active member of the 
Wyoming Army National Guard from October 1982 to January 
1983, and from December 1986 to May 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.

The veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript is associated with the claims file. 


FINDING OF FACT

The veteran sustained chest trauma in an in-service motor 
vehicle accident; however, subsequent X-ray examinations were 
negative for any pertinent abnormal findings, to include a 
rib fracture and the most recent physical and X-ray 
examinations failed to show any objective residuals of the 
in-service chest injury.  


CONCLUSION OF LAW

Service connection for claimed residuals of fractures of the 
ribs is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A; 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) and that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim.  In a January 2006 pre-
adjudicative letter, he was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  While no longer required, he was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (VCAA notice should be provided to a claimant before 
the initial RO decision on a claim).  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881, 
886 (Fed. Cir. 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(U.S. Court of Appeals for Veterans Claims or Court), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the U.S. Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Under this circumstance, any 
prejudice raised by the failure to provide notice of the 
Dingess requirements is rebutted.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is no indication that there is any additional 
medical evidence available that has not been obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded VA physical and X-ray examinations 
in February 2006 for the purpose of determining whether the 
veteran has a current disability related to an in-service 
chest injury.  The examinations were thorough in nature and 
ruled out residuals of a chest or rib in jury, to include 
claimed rib fractures.  When considered with the other 
relevant evidence of record, the Board finds that the record 
is adequate to resolve this appeal and there is no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2007).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that he has residuals of multiple rib 
fractures sustained in a motor vehicle accident while on 
active duty.  

A review of the service medical records confirms that the 
veteran was involved in an automobile accident in 2003.  
Hospital records dated in October 2003 show that the veteran 
was evaluated in the emergency room.  Pain in the ribs was 
noted but and X-ray examination failed to disclose any rib 
fractures or other pertinent abnormalities.  

The veteran separated from service in May 2006, and had a 
separation/retirement physical examination performed in 
October 2005.  History obtained at that time included the 
2003 motor vehicle accident.  The veteran reported that he 
broke two ribs on the left side and five ribs on the right 
side in the subjective history portion of the examination.  
No pertinent abnormal objective findings were noted upon 
clinical evaluation; examination of the chest and lungs was 
reported as normal.

In the months immediately prior to the veteran's separation, 
he was also afforded a comprehensive VA examination to 
determine the existence of a current disorder involving the 
ribs.  The associated report, dated in January 2006, includes 
a notation that the chest wall and ribs were normal, with no 
disability diagnosed.  Radiographic studies were associated 
and reviewed before the examiner came to the conclusion that 
there were no residuals of rib fractures.  

It is not contested that the veteran had a motor vehicle 
accident while on active service, and that as a result, he 
had chest wall or multiple rib pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  X-ray 
evidence, both at the time of the accident and just prior to 
the veteran's separation from service, does not show a 
current disability, to include claimed rib fractures or 
residuals of same.  With regard to the veteran's contention 
that he has a current disability, he can attest to factual 
matters of which he had first-hand knowledge, to include 
sustaining an injury and experiencing pain in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, he is not competent to make medical 
conclusions; thus, his statement regarding a diagnosis is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the Board's judgment, a rib fracture or a 
residual of same is not the type of disability that can be 
diagnosed by a layman.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise to provide a diagnosis of such a 
condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

For any claim for service connection, it is first and 
foremost a requirement that a current disability be present.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
there is no competent medical or X-ray evidence to show that 
the veteran has residuals of in-service chest trauma, to 
include rib fractures, his claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).
	




ORDER

Entitlement to service connection for residuals of multiple 
rib fractures is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


